Citation Nr: 0211144	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
hemilaminectomy and excision of herniated disc at L5-S1 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1987 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA).  

In December 1997 the veteran's representative on behalf of 
the veteran withdrew the issue of entitlement to service 
connection for hearing loss of the left ear and an increased 
rating for hearing loss of the right ear.  The representative 
also stated that the veteran was not seeking service connect 
for a heart disorder but was claiming service connection for 
a psychiatric disorder manifested in part by chest pain.  
According the issues of service connection for hearing loss 
of the left ear and a heart disorder and an increased rating 
for hearing loss of the right ear are not before the Board 
for appellate consideration. service connection for a 
psychiatric disorder manifested in part by chest pain.  In 
June 1999 the RO denied service connection for a psychiatric 
disorder.  In March 2001 the Board remanded this case to the 
RO for additional development to include a VA examination.  

In April 2000 the veteran's representative submitted a claim 
for an increased rating for hearing loss in the left ear.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
veteran's claims has been developed.

2. The residuals of hemilaminectomy and excision of herniated 
disc at L5-S1 result in moderate disability


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent evaluation for postoperative residuals of 
hemilaminectomy and excision of herniated disc at L5-S1 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that an increased evaluation was warranted.  Such 
action was accomplished by means of statement of the case, 
the supplemental statements of the case, and a June 2001 
letter from the RO to the veteran.  In March 2001 the Board 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which an increased rating could be granted.  He 
was also notified of the information needed through letters 
from VA seeking additional evidence.  In particular, in March 
2001, he was notified by the RO that the Board had returned 
his case to the RO, and that additional information was 
needed.  He was advised that he was to furnish the names and 
addresses of all health care providers who have treated him 
for his back disorder which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the Supplemental Statement of the Case furnished 
the veteran and his representative in June 2000 sets forth 
the duty to assist requirements of the VCAA.  In view of 
these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

I. FACTUAL BACKGROUND

The service medical records show that the veteran was 
hospitalized in February 1988 with a history low back pain 
and right leg radicular symptoms.  While hospitalized he 
underwent a right L5-S1 hemilaminectomy with excision of the 
herniated disc.

The veteran has been examined and treated intermittently at 
military, private, and VA facilities from 1996 to 2000 for 
various disorders, to include his low back disorder.  In May 
1996 the veteran underwent a magnetic resonance imaging (MRI) 
at a military facility.  The impression was impingement of 
the right L5-S1 nerve root, primarily by scar tissue, 
although a small component of disk could not be excluded and 
probable central fragment at L4-L5.  

The veteran underwent a VA orthopedic examination in 
September 1996.  The veteran reported that he originally 
injured his lumbosacral spine and right ankle in a motorcycle 
accident in 1979.  He was treated for a fracture involving 
his right ankle.  At the time he had no symptoms in his 
lumbosacral spine but reported that after his right ankle had 
healed and he began to ambulate that he began to experience 
pain in his lumbosacral spine.  The veteran experienced 
recurrent episodes of low back and in 1988 he underwent a 
computed tomography scan (CT) and was found to have a 
herniated disc at L5-S1.  He underwent a right L5-S1 
diskectomy.  He was then referred by the Navy to the pain 
clinic at the University Hospital where he underwent several 
epidural steroid injections.  He was then referred back to 
Bethesda, Maryland and was informed by the physicians there 
that he was fit for duty.  He was honorably discharged from 
the Navy in July 1995 and has had no treatment for his 
lumbosacral spine since being discharged.  

At the time of the examination the veteran complained of a 
dull aching pain in the right lumbar area of his back which 
radiated down into the right leg as far as the right calf and 
down the left thigh as far as the left knee. He also 
complained of some numbness in the lateral aspect of the 
right calf and stated in general that his back pain tends to 
be worse in the morning when he first arises.  His back pain 
can be precipitated by either bending or lifting but was not 
affected by coughing or sneezing.  He could obtain partial 
relief from his back pain by applying heat to the area and by 
taking aspirin.  There has been no history of any urinary or 
fecal incontinence.  The veteran was presently employed as an 
automobile mechanic.

The examination showed that the veteran did not appear to be 
in any acute or chronic distress.  He walked with a normal 
gait and without limping or listing to either side.  He could 
walk on his heels and toes without difficulty.  His spine was 
straight and his pelvis and shoulders were level.  There was 
an old, healed laminectomy incision over the lower lumbar 
area.  The veteran could forward flex only to 90 degrees.  
The rest of the motions were normal.  His straight leg 
raising tests could be performed to 90 degrees bilaterally 
and his Patrick's tests were negative.  His reflexes and 
sensation were intact through both lower extremities and 
there was no evidence of any muscle atrophy or weakness in 
either lower extremity.  

An X-ray of the lumbosacral spine showed good alignment with 
well-maintained vertebral heights.  There were degenerative 
changes at the L5-S1 level with anterior and posterior 
marginal osteophytes plus narrowing of this intervertebral 
disk space consistent with degenerative disk disease at that 
level.  There was also evidence of a previous partial 
laminectomy at L5-S1 on the right.  The lumbosacral spine was 
otherwise unremarkable and the sacroiliac joints appeared 
intact.  The diagnoses were status postoperative L5-S1 
hemilaminectomy and diskectomy on the right, and old, healed 
fracture of the right ankle with no sequelae.  

In September 1996 the veteran underwent a VA general medical 
examination.  The diagnoses included by history post-surgical 
status, hemilaminectomy and excision of herniated disk at L5-
S1 and probable peripheral neuropathy of the right lower 
extremity under Diagnostic Code 5293.

In a February 1997 rating decision the RO granted service 
connection for postoperative status, hemilaminectomy and 
excision of a herniated disc, L4-L5.  In a March 1997 rating 
action the RO assigned a 10 percent rating.  The RO has 
appealed these determinations.  

A neurological examination for VA purposes was conducted in 
January 1998.  The clinical history reflected that the 
veteran was involved in a motorcycle accident in 1997 in 
which he broad sided another vehicle and then subsequently 
complained of lower back pain.  The veteran would 
occasionally have some pain and numbness into the right leg 
which became more pronounced in the late 1980's.  The veteran 
underwent back surgery in 1989.  He has continued to have 
lower back pain with persistent pain along the lateral aspect 
of the right thigh, leg, and foot.  A CT scan during the 
prior year showed some degenerative disc changes at L5-S1 
with some local scaring.  He worked as an auto mechanic.

Neurological examination showed that the veteran moved about 
without apparent pain or discomfort.  Strength in the lower 
extremities was full but sensation was altered along the 
lateral aspect of the right leg.  Straight leg raising 
aggravated his lower back pain.  Reflexes were symmetric 
throughout.  He had some mild tenderness in the right sciatic 
notch.  The impression was that the veteran had persistent 
lower back pain most likely on the basis of his degenerative 
disc disease and he has some residual numbness in the right 
L5-S1 distribution.  The examiner noted that aside from his 
subjective complaints of numbness and pain, he found non-
objective findings on his neurological examination.  

The veteran underwent a VA orthopedic examination in January 
1998.  At that time the veteran complained of episodes of 
sharp, stabbing pain in the right lumbosacral area which 
radiated down his right leg posteriorly to his right calf.  
During the past year, the pain had also radiated down into 
his left lower extremity as far as the mid-thigh level.  He 
has had no pain below the knee in the left lower extremity.  
He experienced his back pains in the left lower extremity.  
He experienced his back pains anywhere from one time per week 
to one time per month.  During the last year, the veteran had 
missed two days from work because of his low back pain.  The 
veteran stated that his left calf and the dorsum of his left 
foot have been numb since his surgery in 1988.  Bending and 
lifting as well as twisting aggravated his back pain.  
Coughing and sneezing also are painful.  There was no history 
or any urinary or fecal incontinence, and no history of any 
nocturnal pain.  

Physical examination showed that the veteran did not appear 
to be in any acute or chronic distress.  He walked with a 
normal gait and could walk on his heels and toes without 
difficulty.  His spine was straight and his pelvis and 
shoulders were level.  There were no abnormal curvatures.  
There was an old, healed laminectomy scar in the lower lumbar 
area.  The veteran was tender over the lumbosacral joint and 
over the right sciatic notch with no muscle spasm.  He could 
forward flex 90 degrees before he complained of pain.  The 
rest of the motions were all normal.  His straight leg 
raising tests could be performed to 90 degrees bilaterally 
without pain.  His Patrick's tests were negative.  His deep 
tendon reflexes were 2+.  There was some hypesthesia over the 
S1 distribution, particularly on the sole of the right foot.  
There was no evidence of any muscle atrophy or weakness in 
either lower extremity.  The diagnosis was status post-
operative, laminectomy and diskectomy L5-S1, and probable 
chronic degenerative disc disease, L5-S1.

In June 1999 the RO increased the 10 percent in effect for 
the low back disorder to 20 percent.  

The veteran underwent a VA examination in May 2000.  At that 
time it was reported that the veteran had received no 
treatment and no further surgery on his back since his last 
VA examination.  At the time of the examination the veteran 
felt that his symptoms were growing progressively worse.  He 
complained of a constant ache in his back and stated that if 
he moved too quick or the wrong way that he would experience 
a sharp pain in the middle of his lumbar back which radiated 
down his right leg to the top of his right foot.  He 
complained that his back was stiff and hurts in the morning 
when he first arises.  He has difficulty at time getting out 
of bed.  He frequently took aspirin in the morning to relieve 
his symptoms.  He stated that even prior to surgery the 
lateral aspect of his right leg; the right thigh and calf 
were numb.  Approximately one and one-half years ago he began 
to experience some numbness in the lateral aspect of his left 
thigh.  His back pain was aggravated by running over a half-
mile and by water skiing.  It was relieved by applying a 
heating pad to the area, by taking his Naprosyn, and the 
local application of Ben-Gay.  There was no history of any 
urinary or fecal incontinence, and no recent history of any 
recent fever, chills, or weight loss.  The veteran reported 
that during the past year that he had lost 30 days from his 
job due to his back symptoms.  

Physical examination showed that the veteran did not appear 
to be in any acute or chronic distress.  He walked with a 
normal gait without limping or listing to either side.  His 
spine was straight and his pelvis and shoulders were level.  
There was an old healed midline incision in the lumbar area 
which was non-tender and nonadherent.  There was no evidence 
of any muscle spasm or localized tenderness.  The veteran 
could forward flex to 70 degrees before experiencing pain.  
His sciatic stretch and Patrick's test were normal.  His deep 
tendon reflexes were 2+ throughout both lower extremities.  
There was some subjective diminution of sensation over the 
lateral aspect of his right thigh and right calf.  There was 
also some subjective diminution of sensation over the lateral 
aspect of his left thigh.  An X-ray of the veteran's 
lumbosacral spine revealed a degenerated disc at L5-S1.  
There was a surgical laminectomy of L5 on the right side.  
The examiner noted that when compared to x-rays taken in 
September 1996 there was no change in the appearance of the 
x-ray.  The diagnosis was status post-operative laminectomy 
and diskectomy L5-S1.

The veteran underwent a VA examination in July 2001.  The 
examiner noted that the veteran's claims folder was there for 
review.  It was noted that currently the veteran had pain and 
tingling in the right lateral thigh, the right lateral leg, 
and the right dorsal foot.  He described a loss of sensation 
in the same regions.  He denied any weakness.  He did state 
that he had problems with his right knee going out 
occasionally.  He was able to catch himself when he fell.  He 
has missed approximately five days of work in the last year 
secondary to back pain.  He worked on rebuilding airplanes.  

The veteran took Naprosyn for his back pain.  He did not take 
any narcotics.  He also took aspirin and Tylenol 
occasionally.  His other medications include simvastatin and 
Capsaicin cream.  He used the Capsaicin cream for his back 
pain and says that it helped.  The veteran was married.  The 
veteran drove himself to the examination on his motorcycle.  
Neurologic examination showed that his higher cortical 
functions and cranial nerves are grossly intact.  Motor 
examination of the right leg showed that he has no evidence 
of weakness.  There was no loss of bulk and he had normal 
tone.

The skin examination of the right leg showed that there were 
no problems with skin changes.  Range of motion was normal in 
that leg and in the back.  He did have a scar over his lumbar 
region, which was very well healed and non-painful to touch.  
There was no pain to palpation of his lumbar spine region.  
His reflexes examination shows that the reflexes at the knees 
and ankles were intact and the toes were downgoing.  Sensory 
examination showed reduced pinprick over the dorsum of the 
foot.  He could not detect any difference in pinprick testing 
at the leg or the thigh.  The remainder of the sensory 
examination was apparently normal.  Cerebellar examination 
was normal in that leg.  Gait was normal.  The veteran did 
not complain of back pain upon arising from the chair.  

The assessment noted that the veteran had a history of back 
surgery related to radiculopathy, who currently has intact 
reflexes and strength in the right leg.  There was a mild 
loss of pinprick sensation over the dorsum of the right foot.  
This could be consistent with the original nerve root damage.  
He has a normal range of motion of his back as well as his 
leg.  The examiner noted that in his estimation he did not 
feel that the veteran symptoms were limiting him anymore than 
they have in the past.  The examiner did not find any 
evidence for excess fatigability, incoordination, or muscle 
atrophy.  The examiner did not see any evidence of functional 
loss.  There was pain associated with his current disorder 
although it was noted that it was hard to quantify that.  An 
electromyograph (EMG) revealed an essentially negative study.  
There was no electrophysiologic evidence of neuropathy or 
motor root lesion.  

II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2001).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).

The RO has assigned a 20 percent rating for the veteran's low 
back disorder pursuant to the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 
Diagnostic code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral discs syndrome.  When pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, a 60 
percent evaluation is warranted.  A 40 percent is warranted 
when the intervertebral disc syndrome is severe, with 
recurring attacks, and intermittent relief.  A 20 percent is 
warranted with moderate recurring attacks. 

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe a 40 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2001).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2001).

The Board notes that the rating on appeal is an initial 
rating. The analysis of a claim for a higher initial rating 
requires consideration of the possibility of staged ratings, 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his low 
back disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard the several VA examinations conducted between 
1996 and 2000 show an increase in the veteran symptoms 
associated with his low back disorder, including pain and 
decreased sensation particularly in the right lower 
extremity.  The objective findings showed that there was 
limitation motion with flexion ranging from 70 to 90 degrees.  
However, the remaining ranges of motion were not impaired.  

During the most recent VA examination the veteran reported 
pain and tingling in the right lateral thigh, the right 
lateral leg, and the right dorsal foot.  He described a loss 
of sensation in the same regions.  The examination showed a 
mild loss of pinprick sensation over the dorsum of the right 
foot and pain.  However, no other pathology was shown.  He 
had normal range of motion, intact reflexes, and strength in 
the right leg.  Also, there was no pain on palpation to the 
lumbar region and the surgical scar was non-symptomatic.  
Additionally, an EMG showed no abnormality.  Furthermore, the 
examiner indicated that there was no excess fatigability, 
incoordination, or muscle atrophy.  The examiner did not see 
any evidence of functional loss.  

Based on the evidence it is the judgment of the Board that 
the low back disability does not satisfy the criteria for 
severe impairment under Diagnostic Code 5293 or severe 
limitation of motion under Diagnostic Code 5292.  The Board 
notes that there is no current diagnosis indicating the 
presence of a lumbosacral strain. In addition, the Board 
finds that the 20 percent rating in effect for the veteran's 
low back pain disorder adequately reflects the degree of 
functional impairment as contemplated in the DeLuca case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The 20 percent 
currently in effect is the highest rating warranted during 
the appeal period. Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to an increased evaluation for residuals of 
hemilaminectomy and excision of herniated disc at L5-S1 
currently evaluated as 20 percent disabling is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

